EXAMINER’S COMMENT / AMENDMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 15 October 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of Robinson; Timothy Mark et al. (US 9561135 B2) and Robinson; Timothy Mark et al. (US 10278870 B2) has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Allowable Claims
Claims 1-20 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Young Fei on Wednesday, 10 November 2021.
Claim 1 is amended as follows. [[Deletions are in double brackets]] and additions are underlined. Ellipsis … designates unchanged portions of claims which have been omitted for brevity.
1. (Amended in part) “… a contact layer formed of silicone and having a first surface and [[a]] an opposite second surface; …” 

Reasons for Allowance
Applicant’s arguments filed 15 October 2021 have been considered and are persuasive. Examiner advances additional reasons for allowance.

Dehlinger; Anne M. et al. (US 20120308754 A1), the closest art of record, discloses an adhesive sheet assembly (¶ [0002], [0008], [0072], [0083], healthcare form assembly 10); including a layer of adhesive exposed to corona treatment (¶ [0087], Alternatively, if adhesive is provided within a peel zone, it is deadened, such as by 
However, Dehlinger lacks an opposite second surface. Instead, Dehlinger shows that the first and second surfaces face towards the same side of the (¶ [0084], The cut lines 28, 30 section or divide the sheet 26 into individual removable strips such as strips 32, 34, which release from the assembly with adhesive on the back side of the strips; Figs. 1 and 2 show that cut lines 28, 30 and strips 32, 34, are all formed on one side of the carrier sheet 12). 
Dehlinger is also generally silent regarding the composition of adhesive, and whether the contact layer comprises silicone. Instead, Dehlinger specifies an adhesive in terms of its strength (¶ [0174] Pressure sensitive adhesives suitable for use with the present subject matter include permanent, removable, repositionable or other adhesives or combinations thereof that may meet the particular needs of the end use application). 
Dehlinger also does not specify a thickness of the contact layer and corona treated layer. At most, Dehlinger specifies a thickness of a carrier layer (¶ [0173], The carrier sheet typically has a thickness of from about 6.4 microns (about 0.25 mils) to about 2.5 microns (about 0.1 mils)).
Although Dehlinger includes a silicone composition in the assembly, the silicone is formulated as a release coating and not as an adhesive (¶ [0083], The release coating 22 is preferably a silicone based coating). 

The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Hu, Jun et al. (CN 103505324 A) discloses an adhesive article comprising an adhesive layer and a layer exposed to plasma treatment (¶ [0027], The described material 1 of mounting is selected non-woven fabrics, first it is carried out to sided corona treatment, then applies coating process and is coated with medical pressure-

Muessig Bernhard et al. (WO 2009133175 A1) describes an adhesive structure including a layer exposed to plasma treatment (p. 28, lines 13-17, The films can be provided with surface treatments. These are, for example, for adhesion promotion corona, flame, fluorine or plasma treatment or on the side facing away from the separation coating coatings of solutions or dispersions or liquid radiation curable materials). However, Muessig does not form a non-adhesive layer with the plasma treatment process and instead appears to strengthen the adhesive force of the treated surface (pp. 34-35, lines 29-10, With a corona treatment on the back of the film, the unwind force can be increased, but it is then at a low Corona power at about 4 N / cm and increases during prolonged storage). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590


The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781